                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 No.             2:19-CV-02108-ODW (ASx)                                  Date   July 12, 2019
 Title           Jamal F. Holcomb v. Weiser Security Services, Inc., et al.



 Present: The Honorable          Otis D. Wright, II, United States District Judge
                Sheila English                             Not reported                          N/A
                Deputy Clerk                       Court Reporter / Recorder                   Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                            Not present
 Proceedings:                                 In Chambers

      On July 10, 2019, Plaintiff Jamal Holcomb filed a Motion to Remand to the Los Angeles
Superior Court. (Mot., ECF No. 14.) The following day, Plaintiff filed a nearly identical
motion, except for the fact that it requested a later hearing date. (Mot., ECF No. 15.)

       Given the duplicative nature, Plaintiff’s initial Motion (ECF No. 14.) is hereby
STRICKEN. Moreover, the Court, acting on its own initiative hereby CONTINUES
Plaintiff’s Motion for Remand, presently set for Monday, August 12, 2019, at 1:30 p.m., to
Monday, September 9, 2019 at 1:30 p.m.

         IT IS SO ORDERED.



                                                                                     :    00
                                                   Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
